 



Exhibit 10.10.3
AMENDED AND RESTATED
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Amended and Restated Change of Control Severance Agreement (this
“Agreement”) between Newfield Exploration Company, a Delaware corporation (the
“Company”), and                                          (“Executive”) is made
and entered into effective as of March 15, 2007.
     WHEREAS, Executive is a key executive of the Company;
     WHEREAS, it is in the best interest of the Company and its stockholders if
key executives can approach material business development decisions objectively
and without concern for their personal situation;
     WHEREAS, the Company recognizes that the possibility of a Change of Control
(as defined below) of the Company may result in the early departure of key
executives to the detriment of the Company and its stockholders;
     WHEREAS, in order to help retain and motivate key management and to help
ensure continuity of key management, the Board of Directors of the Company (the
“Board”) authorized and directed the Company to enter into a Change of Control
Severance Agreement with Executive (as amended, the “2005 Agreement”), which
agreement was entered into effective as of February 17, 2005 (the “Effective
Date”); and
     WHEREAS, Executive and the Company desire to further amend the 2005
Agreement to address restricted stock units and certain other matters and to
restate the 2005 Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree to
amend and restate the 2005 Agreement as follows:

  1.   Term of Agreement.

  A.   The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue in effect through the second anniversary of the
Effective Date; provided, however, commencing on the first day following the
Effective Date and on each day thereafter, the Term of this Agreement shall
automatically be extended for one additional day unless the Board shall give
written notice to Executive that the Term shall cease to be so extended in which
event the Agreement shall terminate on the second anniversary of the date such
notice is given.     B.   Notwithstanding anything in this Agreement to the
contrary, if a Change of Control occurs during the Term of this Agreement, the
Term shall automatically be extended for the 24-month period following the date
of the Change of Control; provided, however, that in no event shall such
extension of the Term expire prior to the end of the 30-day period described in
Section 2D below, if applicable.

 



--------------------------------------------------------------------------------



 



  C.   Termination of this Agreement shall not alter or impair any rights of
Executive arising hereunder on or before such termination.

  2.   Certain Definitions.

  A.   “Bonus” shall mean an amount equal to one-half of the total of all cash
bonuses (whether paid or deferred) awarded to Executive by the Company with
respect to (i) the two most recent calendar years ending prior to Executive’s
termination of employment or (ii) if greater, the two most recent calendar years
ending prior to the Change of Control.     B.   “Cause” shall mean:

  (i)   the willful and continued failure by Executive to substantially perform
Executive’s duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness);     (ii)  
Executive’s conviction of or plea of nolo contendre to a felony or a misdemeanor
involving moral turpitude;     (iii)   Executive willfully engages in gross
misconduct materially and demonstrably injurious to the Company;     (iv)  
Executive’s material violation of any material policy of the Company; or     (v)
  Executive’s having been the subject of any order, judicial or administrative,
obtained or issued by the Securities and Exchange Commission, for any securities
violation involving fraud.

      For purposes of clause (i) of this definition, no act, or failure to act,
on Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive’s act, or failure to act, was in the best interest of the Company. The
determination of whether Cause exists must be made by a resolution duly adopted
by the affirmative vote of a majority of the entire membership of the Board at a
meeting of the Board that was called for the purpose of considering such
termination (after 10 days’ notice to Executive and an opportunity for
Executive, together with Executive’s counsel, to be heard before the Board and,
if possible, to cure the breach that was the alleged basis for Cause prior to
the meeting of the Board) finding that, in the good faith opinion of the Board,
Executive was guilty of conduct constituting Cause and specifying the
particulars thereof in detail.     C.   “Change of Control” shall mean the
occurrence of any of the following:

2



--------------------------------------------------------------------------------



 



  (i)   the Company is not the surviving Person (as such term is defined below)
in any merger, consolidation or other reorganization (or survives only as a
subsidiary of another Person);     (ii)   the consummation of a merger or
consolidation of the Company with another Person pursuant to which less than 50%
of the outstanding voting securities of the surviving or resulting corporation
are issued in respect of the capital stock of the Company;     (iii)   the
Company sells, leases or exchanges all or substantially all of its assets to any
other Person;     (iv)   the Company is to be dissolved and liquidated;     (v)
  any Person, including a “group” as contemplated by Section13(d)(3) of the
Securities Exchange Act of 1934, acquires or gains ownership or control
(including the power to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or     (vi)   as a result of
or in connection with a contested election of directors, the Persons who were
directors of the Company before such election cease to constitute a majority of
the Board.

      Notwithstanding the foregoing, the definition of “Change of Control” shall
not include any merger, consolidation, reorganization, sale, lease, exchange, or
similar transaction involving solely the Company and one or more Persons that
were wholly owned, directly or indirectly, by the Company immediately prior to
such event. For purposes of this definition, “Person” shall mean any individual,
partnership, corporation, limited liability company, trust, incorporated or
unincorporated organization or association or other legal entity of any kind.  
  D.   “Good Reason” shall mean:

    (i) a material reduction in Executive’s authority, duties, titles, status or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive of duties or responsibilities inconsistent in any
material respect from those of Executive in effect immediately prior to the
Change of Control;       (ii) any reduction in Executive’s annual rate of base
salary;       (iii) any failure by the Company to provide Executive with a
combined total of annual base salary and annual bonus compensation at a level at
least equal to the combined total of Executive’s annual rate of base salary with
the Company in effect immediately prior to the

3



--------------------------------------------------------------------------------



 



      Change of Control and one-half of the total of all cash bonuses (whether
paid or deferred) awarded to Executive by the Company with respect to the two
most recent calendar years ending prior to the Change of Control, with a failure
being deemed to have occurred in the event that payments are made to Executive
in a form other than cash, base salary is deferred at other than Executive’s
election, bonus compensation is not awarded within two and one-half months
following the end of the calendar year to which it relates, bonus compensation
is deferred at other than Executive’s election at a rate in excess of the
average ratio of deferred bonuses to currently paid bonuses awarded to Executive
with respect to the two most recent calendar years ending prior to the Change of
Control, or bonus compensation is deferred at other than Executive’s election in
a manner that is not substantially similar in terms of Executive’s vested rights
and timing of payments to the manner in which deferred bonuses were awarded to
Executive with respect to the two most recent calendar years ending prior to the
Change of Control;

  (iv)   the Company fails to obtain a written agreement from any successor or
assigns of the Company to assume and perform this Agreement as provided in
Section 6 hereof; or     (v)   the relocation of the Company’s principal
executive offices by more than 50 miles from where such offices were located
immediately prior to the Change of Control or Executive is based at any office
other than the principal executive offices of the Company, except for travel
reasonably required in the performance of Executive’s duties and reasonably
consistent with Executive’s travel prior to the Change of Control.

      Unless Executive terminates his employment upon or within 30 days
following the later of an act or omission to act by the Company constituting a
Good Reason hereunder, Executive’s continued employment thereafter shall
constitute Executive’s consent to, and a waiver of Executive’s rights with
respect to, such act or failure to act. Executive’s right to terminate
Executive’s employment for Good Reason shall not be affected by Executive’s
incapacity due to physical or mental illness. Executive’s determination that an
act or failure to act constitutes Good Reason shall be presumed to be valid
unless such determination is deemed by an arbitrator to be unreasonable and not
to have been made in good faith by Executive.     E.   “Protected Period” shall
mean the 24-month period beginning on the effective date of a Change of Control;
provided, however, that in no event shall such period expire prior to the end of
the 30-day period described in Section 2D above, if applicable.

4



--------------------------------------------------------------------------------



 



  F.   “Release” shall mean a comprehensive release and waiver agreement in
substantially the same form as that attached hereto as Exhibit A.     G.  
“Termination Base Salary” shall mean Executive’s annual base salary with the
Company at the rate in effect immediately prior to the Change of Control or, if
a greater amount, Executive’s annual base salary at the rate in effect at any
time thereafter.

     Change of Control Severance Benefits

  3.   Severance Benefits. If (a) Executive terminates his employment with the
Company during the Protected Period for a Good Reason event or (b) the Company
terminates Executive’s employment during the Protected Period other than (i) for
Cause or (ii) due to Executive’s inability to perform the primary duties of his
position for at least 180 consecutive days due to a physical or mental
impairment, Executive shall receive the following compensation and benefits from
the Company, provided that, in the cases of Section 3A, 3C and 3D, Executive
executes and does not revoke the Release:

  A.   Within 10 business days after the date of his execution of the Release
and delivery of the same to the Company, the Company shall pay to Executive in a
lump sum, in cash, an amount equal to two times the sum of Executive’s
(i) Termination Base Salary and (ii) Bonus; provided, however, that such payment
shall not be made prior to the first business day coincident with or next
following the date that is six months following Executive’s termination of
employment with the Company if earlier payment would be subject to the
additional tax imposed by Section 409A(a)(1)(B) of the Internal Revenue Code of
1986.     B.   Except to the extent specifically set forth in a grant agreement
under any employee stock incentive plan of the Company, as of the date of
Executive’s termination of employment (i) all restricted shares of Company stock
of Executive (whether granted before or after the Effective Date) shall become
100% vested and all restrictions thereon shall lapse and the Company shall
promptly deliver to Executive unrestricted shares of Company stock, (ii) all
restricted stock units of Executive (whether granted before or after the
Effective Date) shall become 100% vested and all restrictions thereon shall
lapse and the Company shall settle such units in the manner provided in the
applicable grant agreement and (iii) each then outstanding Company stock option
of Executive (whether granted before or after the Effective Date) shall become
100% exercisable; provided, however, that settlement of restricted stock units
as contemplated by clause (ii) above shall not be made prior to the first
business day coincident with or next following the date that is six months
following Executive’s termination of employment with the Company if earlier
settlement would be subject to the additional tax imposed by Section
409A(a)(1)(B) of the Internal Revenue Code of 1986.

5



--------------------------------------------------------------------------------



 



  C.   For the 24-month period beginning on the date of his termination of
employment (the “Continuation Period”), the Company shall provide Executive and
Executive’s eligible family members with the most favorable medical and dental
health benefits that are provided to active executives of the Company or any of
its affiliates (or any parent thereof) during the Continuation Period, provided
Executive pays a monthly premium for such coverage equal to the monthly premium
charged to such active executives for such coverage. Notwithstanding the
foregoing, if Executive receives medical and dental benefits under another
employer’s group health plans during this Continuation Period, the Company’s
obligations under this Section C shall be reduced to the extent benefits are
actually received by Executive under such other plans during such period, and
any such benefits actually received by Executive under such other plans shall be
promptly reported by Executive to the Company. In the event Executive is
ineligible under the terms of the applicable medical and dental plans to be so
covered, or in the event the benefits to be provided to Executive under such
plans would not be excluded from Executive’s gross income, the Company shall
provide Executive with substantially equivalent coverage through other sources
that provide Executive with benefits that are not includable in Executive’s
gross income or will provide Executive with a lump sum payment in such amount
that, after all taxes on that amount, shall be equal to the cost to Executive of
Executive’s obtaining such equivalent coverage from another source for Executive
and Executive’s eligible family members. The lump sum shall be determined on a
present value basis using the interest rate provided in Section 1274(b)(2)(B) of
the Internal Revenue Code on the date of termination.     D.   Throughout the
term of the Continuation Period or until Executive begins other full-time
employment with a new employer, whichever occurs first, Executive shall be
entitled to receive ongoing outplacement services, paid by the Company up to an
aggregate cost not in excess of $30,000, with a nationally prominent executive
outplacement service firm selected by the Company and reasonably acceptable to
Executive.

      For the final calendar year containing the Protected Period, in the event
that the Company fails to award Executive prorated bonus compensation with
respect to the portion of such calendar year prior to the expiration of the
Protected Period in a manner that does not constitute a failure under
Section 2(D)(iii), such failure shall be deemed to be an event that constitutes
Good Reason and, if Executive terminates his employment upon or within 30 days
following such failure, then such termination shall be deemed to be a
termination of employment by Executive for Good Reason occurring during the
Protected Period and Executive’s rights to benefits hereunder with respect to
such termination shall be deemed to have arisen prior to the expiration of the
Term.

6



--------------------------------------------------------------------------------



 



      The Company may withhold from any amounts or benefits payable under this
Agreement all such taxes as it shall be required to withhold pursuant to any
applicable law or regulation.         Any payment not timely made by the Company
under this Agreement shall bear interest at the highest nonusurious rate
permitted by applicable law.     4.   Parachute Tax Gross Up.         If any
payment made, or benefit provided, to or on behalf of Executive pursuant to this
Agreement or otherwise (“Payments”) results in Executive being subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (or any
successor or similar provision) (“Excise Tax”), the Company shall, as soon as
administratively practicable, pay Executive an additional amount in cash (the
“Additional Payment”) such that after payment by Executive of all taxes,
including, without limitation, any income taxes and Excise Tax imposed on the
Additional Payment, Executive retains an amount of the Additional Payment equal
to the Excise Tax imposed on the Payments. Such determinations shall be made by
the Company’s independent certified public accountants.     5.   No Mitigation.
        Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise nor,
except as provided in Sections 3C and D, shall the amount of any payment or
benefit provided for in this Agreement be reduced as the result of employment by
another employer or self-employment, by offset against any amount claimed to be
owed by Executive to the Company or otherwise, except that any severance
payments or benefits that Executive is entitled to receive pursuant to a Company
severance plan or program for employees in general shall reduce the amount of
payments and benefits otherwise payable or to be provided to Executive under
this Agreement.     6.   Successor Agreement.         The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly in writing on or prior to the effective date of such
succession and agree to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform if no succession had
taken place. Failure of the successor to so assume as provided herein shall
constitute a breach of this Agreement and entitle Executive to the payments and
benefits hereunder as if triggered by a termination of Executive by the Company
other than for Cause on the date of such succession.

7



--------------------------------------------------------------------------------



 



  7.   Indemnity.         In any situation where under applicable law the
Company has the power to indemnify, advance expenses to and defend Executive in
respect of any judgments, fines, settlements, loss, cost or expense (including
attorneys fees) of any nature related to or arising out of Executive’s
activities as an agent, employee, officer or director of the Company or in any
other capacity on behalf of or at the request of the Company, then the Company
shall promptly on written request, fully indemnify Executive, advance expenses
(including attorney’s fees) to Executive and defend Executive to the fullest
extent permitted by applicable law, including but not limited to making such
findings and determinations and taking any and all such actions as the Company
may, under applicable law, be permitted to have the discretion to take so as to
effectuate such indemnification, advancement or defense. Such agreement by the
Company shall not be deemed to impair any other obligation of the Company
respecting Executive’s indemnification or defense otherwise arising out of this
or any other agreement or promise of the Company under any statute.     8.  
Notices.         All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed, in
either case, to the Company’s headquarters or to such other address as either
party shall have furnished to the other in writing in accordance herewith.
Notices and communications shall be effective when actually received by the
addressee.     9.   Arbitration.         Any dispute about the validity,
interpretation, effect or alleged violation of this Agreement (an “arbitrable
dispute”) must be submitted to confidential arbitration in Houston, Texas.
Arbitration shall take place before an experienced employment arbitrator
licensed to practice law in such state and selected in accordance with the Model
Employment Arbitration Procedures of the American Arbitration Association.
Arbitration shall be the exclusive remedy of any arbitrable dispute. The Company
shall bear all fees, costs and expenses of arbitration, including its own, those
of the arbitrator and those of Executive unless the arbitrator provides
otherwise with respect to the fees, costs and expenses of Executive; in no event
shall Executive be chargeable with the fees, costs and expenses of the Company
or the arbitrator. Should any party to this Agreement pursue any arbitrable
dispute by any method other than arbitration, the other party shall be entitled
to recover from the party initiating the use of such method all damages, costs,
expenses and attorneys’ fees incurred as a result of the use of such method.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
purport to waive or in any way limit the right of any party to seek to enforce
any judgment or decision on an arbitrable dispute in a court of competent
jurisdiction. Each party hereby irrevocably submits to the exclusive

8



--------------------------------------------------------------------------------



 



      jurisdiction of the state and federal courts in Houston, Texas, for the
purposes of any proceeding arising out of this Agreement.

  10.   Governing Law.         This Agreement will be governed by and construed
in accordance with the laws of the State of Texas without regard to conflicts of
law principles.     11.   Entire Agreement.         This Agreement is an
integration of the parties’ agreement and no agreement or representatives, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.  
  12.   Severability.         The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.     13.   Amendment and Waivers.         No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by Executive and such member of the
Board as may be specifically authorized by the Board. No waiver by either party
hereto at any time of any breach by the other party hereto of, or in compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.     14.   Rights to Value of
Certain Overriding Royalty Interests.         Executive acknowledges and agrees
that upon a change of control (as defined in the Newfield Exploration Company
Amended and Restated 2003 Incentive Compensation Plan (the “ICP”)) (A) the ICP
will terminate and (B) Executive will have no further rights with respect to the
ICP or the Newfield Employee 1993 Incentive Compensation Plan (the “1993 Plan”)
except for the right to receive payments with respect to outstanding Deferred
Awards (as defined in the ICP) and outstanding Deferred Incentive Compensation
Awards (as defined in the 1993 Plan).

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Amended
and Restated Change of Control Severance Agreement effective as of the date
first written above.

              NEWFIELD EXPLORATION COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            EXECUTIVE
 
             

10



--------------------------------------------------------------------------------



 



EXHIBIT A
AGREEMENT AND RELEASE
     THIS AGREEMENT AND RELEASE is by and between
[                                        ] (“Executive”) and Newfield
Exploration Company (“Newfield”), a Delaware corporation, having its principal
place of business in Houston, Texas.
WITNESSETH:
1 Termination. Executive’s employment with Newfield will be terminated effective
___,                    . Executive acknowledges and agrees that he has no
authority to act for, and will not act for, Newfield in any capacity on or after
the date on which he is terminated. Executive may not execute this Agreement and
Release until on or after the date on which Executive’s employment is
terminated.
2 Consideration. Within 10 business days after Executive signs and returns this
Agreement and Release, Newfield will provide Executive with the severance
payment set forth in Section 3 of that certain Amended and Restated Change of
Control Severance Agreement entered into between Executive and Newfield (the
“Severance Agreement”) which is attached hereto and made a part of this
Agreement and Release for all purposes. This Agreement and Release is entered
into by Executive in return for Newfield’s promises herein and in the Severance
Agreement to provide the severance payment and other benefits to Executive as
provided in the Severance Agreement, which Executive acknowledges and agrees to
be good and sufficient consideration to which Executive is not otherwise
entitled.
3 Prior Rights and Obligations. Except as herein set forth, this Agreement and
Release extinguishes all rights, if any, which Executive may have, and
obligations, if any, Newfield may have, contractual or otherwise, relating to
the employment or termination of employment of Executive with Newfield or any of
the other Newfield Parties (as defined in Paragraph 7 below) including without
limitation, all rights or benefits he may have under any employment contract,
incentive compensation plan, bonus plan or stock option plan with any Newfield
Party.
4 Company Assets. Executive hereby represents and warrants that he has no claim
or right, title or interest in any property designated on any Newfield Party’s
books as property or assets of any of the Newfield Parties. Promptly after the
effective date of his resignation, Executive shall deliver to Newfield any such
property in his possession or control, including, if applicable and without
limitation, his personal computer, cellular telephone, keys and credit cards
furnished by any Newfield Party for his use.
5 Proprietary and Confidential Information. Executive agrees and acknowledges
that the Newfield Parties have developed and own valuable “Proprietary and
Confidential Information” which constitutes valuable and unique property
including, without limitation, concepts, ideas, plans, strategies, analyses,
surveys, and proprietary information related to the past, present or anticipated
business of the various Newfield Parties. Except as may be required by law,
Executive agrees that he will not at any time

A-1



--------------------------------------------------------------------------------



 



disclose to others, permit to be disclosed, use, permit to be used, copy or
permit to be copied, any such Proprietary and Confidential Information (whether
or not developed by Executive) without Newfield’s prior written consent. Except
as may be required by law, Executive further agrees to maintain in confidence
any Proprietary and Confidential Information of third parties received or of
which he has knowledge as a result of his employment with Newfield or any
Newfield Party.
6 Cooperation. Executive shall cooperate with the Newfield Parties to the extent
reasonably required in all matters relating to his employment or the winding up
of his pending work on behalf of any Newfield Party and the orderly transfer of
any such pending work as designated by Newfield. This obligation of cooperation
shall continue indefinitely subject to Executive’s reasonable availability and
shall include, without limitation, assisting Newfield and its counsel in
preparing and defending against any claims which may be brought against Newfield
or any Newfield Party or responding to any inquiry by any governmental agency or
stock exchange. Newfield’s requests for Executive’s cooperation as may be
required from time to time shall be as commercially reasonable and Executive
agrees that he shall be commercially reasonable in providing such cooperation,
taking into account the needs of the Newfield Parties and the position he may
have with another employer at the time such cooperation is required. Executive
shall take such further action and execute such further documents as may be
reasonably necessary or appropriate in order to carry out the provisions and
purposes of this Agreement and Release.
7 Newfield Parties. Executive agrees that Newfield, its parent, sister,
affiliated and subsidiary companies, past and present, and their respective
employees, officers, directors, stockholders, agents, representatives, partners,
predecessors and successors, past or present, and all benefit plans sponsored by
any of them, past or present, shall be defined collectively, including Newfield,
as the “Newfield Parties” and each of them, corporate or individual,
individually as a “Newfield Party.”
8 Executive’s Warranty and Representation. Executive represents, warrants and
agrees that he has not filed any claims, appeals, complaints, charges or
lawsuits against any of the Newfield Parties with any governmental agency or
court. Executive also represents, warrants and agrees that, except as prohibited
by law, he will not file or permit to be filed or accept benefit from any claim,
complaint or petition filed with any court by him or on his behalf at any time
hereafter; provided, however, this shall not limit Executive from filing a
Demand for Arbitration for the sole purpose of enforcing his rights under this
Agreement and Release. Further, Executive represents and warrants that no other
person or entity has any interest or assignment of any claims or causes of
action, if any, he may have against any Newfield Party, which have been
satisfied fully by this Agreement and Release and which he now releases in their
entirety, and that he has not sold, assigned, transferred, conveyed or otherwise
disposed of any of the claims, demands, obligations, or causes of action
referred to in this Agreement and Release, and that he has the sole right and
exclusive authority to execute this Agreement and Release and receive the
consideration provided.

A-2



--------------------------------------------------------------------------------



 



9 Release. Executive agrees to release, acquit and discharge and does hereby
release, acquit and discharge the Newfield Parties, individually and
collectively, from any and all claims and from any and all causes of action
against any of the Newfield Parties, of any kind or character, whether now known
or not known, he may have against any such Newfield Party including, but not
limited to, any claim for salary, benefits, expenses, costs, damages,
compensation, remuneration or wages; and all claims or causes of action arising
from his employment, termination of employment, or any alleged discriminatory
employment practices, including but not limited to any and all claims or causes
of action arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq, Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Texas Commission on
Human Rights Act, and any other federal, state or local laws, whether statutory
or common, contract or tort. This release also applies to any claims brought by
any person or agency or class action under which Executive may have a right or
benefit.
10 No Admissions. Executive expressly understands and agrees that the terms of
this Agreement and Release are contractual and not merely recitals and that this
Agreement and Release does not constitute evidence of unlawful conduct or
wrongdoing by Newfield. By his execution of this Agreement and Release,
Executive acknowledges and agrees that (i) he knows of no act, event, or
omission by any Newfield Party which is unlawful or violates any law,
governmental rule or regulation, or any rule or regulation of any stock
exchange, (ii) he has not committed, during his employment with Newfield or any
Newfield Party, any act which is unlawful or which violates any governmental
rule or regulation or any rule or regulation of any stock exchange, (iii) he has
not requested any Newfield Party to commit any unlawful act or violate any
governmental rule or regulation or any rule or regulation of any stock exchange,
and (iv) neither he nor any other person employed by or contracting with any
Newfield Party has been subjected to any adverse action because any such person
refused to commit any unlawful act or violate any governmental rule or
regulation or any rule or regulation of any stock exchange.
11 Enforcement of Agreement and Release. No waiver or non-action with respect to
any breach by the other party of any provision of this Agreement and Release,
nor the waiver or non-action with respect to any breach of the provisions of
similar agreements with other employees shall be construed to be a waiver of any
succeeding breach of such provision, or as a waiver of the provision itself.
Should any provisions hereof be held to be invalid or wholly or partially
unenforceable, such provisions shall be revised and reduced in scope so as to be
valid and enforceable.
12 Choice of Law. This Agreement and Release shall be governed by and construed
and enforced, in all respects, in accordance with the law of the State of Texas
without regard to the principles of conflict of law except as preempted by
federal law.
13 Merger. This Agreement and Release supersedes, replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Executive and Newfield and constitutes the entire agreement
between Executive

A-3



--------------------------------------------------------------------------------



 



and Newfield with respect to the subject matter of this Agreement and Release.
This Agreement and Release may not be changed or terminated orally, and no
change, termination or waiver of this Agreement and Release or any of the
provisions herein contained shall be binding unless made in writing and signed
by all parties, and in the case of Newfield, by an authorized officer.
14 No Derogatory Comments. Except as required by judicial process or
governmental rule or regulation, Executive shall refrain from making public or
private comments relating to any Newfield Party which are derogatory or which
may tend to injure any such party in such party’s business, public or private
affairs.
15 Confidentiality. Executive agrees that he will not disclose the terms of this
Agreement and Release or the consideration received from Newfield to any other
person, except his attorney or financial advisors and only on the condition that
they keep such information strictly confidential; provided, however, that the
foregoing obligation of confidence shall not apply to information that is
required to be disclosed by any applicable law, rule or regulation of any
governmental authority.
16 Rights Under the Older Worker Benefit Protection Act and the Age
Discrimination and Employment Act. Executive acknowledges and agrees:
     16.1 that he has at least forty-five days to review this Agreement and
Release, along with the demographic information attached hereto as Attachment 1;
     16.2 that he has been advised in writing to consult with an attorney
regarding the terms of this Agreement and Release prior to executing this
Agreement and Release;
     16.3 that, if he executes this Agreement and Release, he has seven days
following the execution of this Agreement and Release to revoke this Agreement
and Release, by submitting, in writing, notice of such revocation to Newfield;
     16.4 that this Agreement and Release shall not become effective or
enforceable until the revocation period has expired;
     16.5 that he does not, by the terms of this Agreement and Release, waive
claims or rights that may arise after the date he executes this Agreement and
Release;
     16.6 that he is receiving, pursuant to this Agreement and Release,
consideration in addition to anything of value to which he is already entitled;
and
     16.7 that this Agreement and Release is written in such a manner that he
understands his rights and obligations.
17 Agreement and Release Voluntary. Executive acknowledges and agrees that he
has carefully read this Agreement and Release and understands that it is a
release of all claims, known and unknown, past or present including all claims
under the Age Discrimination in Employment Act. He further agrees that he has
entered into this Agreement and Release for the above stated consideration. He
warrants that he is fully

A-4



--------------------------------------------------------------------------------



 



competent to execute this Agreement and Release which he understands to be
contractual. He further acknowledges that he executes this Agreement and Release
of his own free will, after having a reasonable period of time to review, study
and deliberate regarding its meaning and effect, and after being advised to
consult an attorney, and without reliance on any representation of any kind or
character not expressly set forth herein. Finally, he executes this Agreement
and Release fully knowing its effect and voluntarily for the consideration
stated above.
18 Notices. Any notices required or permitted to be given under this Agreement
and Release shall be properly made if delivered in the case of Newfield to:
Newfield Exploration Company
363 N. Sam Houston Parkway East, Suite 2020
Houston, Texas 77060
Attention: Employee Relations, Personal and Confidential
and in the case of Executive to:
                                                            
                                                            
                                                            
[SIGNATURE PAGE FOLLOWS]

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement and Release to
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument, this
___day of                     ,                     , to be effective the eighth
day following execution by                                          unless
earlier revoked.

     
 
   
Date
  EXECUTIVE
 
   
 
   
Date
  NEWFIELD EXPLORATION COMPANY

             
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

A-6